      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 XIANXUE ZHOU

                        Plaintiff,

                v.
                                                          Civil Action No. 1:19-cv-7459
 THE PARTNERSHIPS and
 UNINCOPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”

                        Defendant.


                                          COMPLAINT

       Plaintiff Xianxue Zhou (“Zhou” or “Plaintiff”) hereby brings the present action against the

Partnerships and Unincorporated Associations identified in Schedule A attached hereto

(collectively, “Defendants”) and alleged as follows:


                                 JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Patent Act, 35 U.S.C. § 1, et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under the laws

of the state of Texas pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under the Online Marketplace
       Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 2 of 9 PageID #:1




Accounts identified in Schedule A attached hereto (collectively, the “Defendant Internet Stores”).

Specifically, Defendants are reaching out to do business with Illinois residents by operating one

or more commercial, interactive Defendant Internet Stores through which Illinois residents can

purchase products featuring Plaintiff’s patented design. Each of the Defendants has targeted sales

from Illinois residents by operating online stores that offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, has sold products featuring

Plaintiff’s patented design to residents of Illinois. Each of the Defendants is committing tortious

acts in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff substantial

injury in the State of Illinois.

                                        INTRODUCTION

        3.       This action has been filed by Plaintiff to combat online infringers who trade upon

Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized and unlicensed

products, namely the video doorbell stents shown in Exhibit 1, that infringe Plaintiff’s patented

design, U.S. Patent No. D833,267 (the “Infringing Products”).           The Defendants create the

Defendant Internet Stores by the dozens and designs them to appear to be selling genuine products,

while actually selling Infringing Products to unknowing consumers. The Defendant Internet Stores

share unique identifiers, such as using the same product images, same advertising, design elements

and similarities of the infringing products offered for sale, establishing a logical relationship

between them and suggesting that Defendants’ operation arises out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability by going

to great lengths to conceal both their identities and the full scope and interworking of their

operation. Plaintiff is forced to file this action to combat Defendants’ infringement of its patented

design, as well as to protect unknowing consumers from purchasing Infringing Products over the
      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 3 of 9 PageID #:1




Internet. Plaintiff has been and continues to be irreparably damaged from the loss of its lawful

patent rights to exclude others from making, using, selling, offering for sale, and importing its

patented design as a result of Defendants’ actions and seeks injunctive and monetary relief.

                                          THE PARTIES

                                     Plaintiff Xianxue Zhou

       4.      Plaintiff Xianxue Zhou is an individual residing in Shenzhen China. Plaintiff is the

inventor and owner of U.S. Design Patent No. D833,267 (the “’267 Patent”) titled “Door Stent.”

       5.      Plaintiff has granted an exclusive license to the HOMONO Amazon store which

offers for sell Video Doorbell stents which practices the ’267 Patent. Plaintiff and the HOMONO

store have established their product as the first to market and has an established reputation and

quality reviews.

       6.      Plaintiff’s Video Doorbell stents have been well received by customers installing

video doorbells who desire a wider angle of viewing.

       7.      Plaintiff is the lawful owner of all rights, title, and interest in the ’267 Patent. The

’27 Patent was duly issued on November 13, 2018. Attached hereto as Exhibit 2 is a true and

correct copy of the ’267 Patent.

       8.      Plaintiff has not granted a license or any other form of permission to Defendants

with respect to the patent design or the ’267 Patent.

                                         The Defendants

       9.      Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within the State of Illinois and this Judicial

District, through the operation of the fully interactive, commercial online marketplaces operating

under the Defendant Internet Stores. Each Defendant targets the United States, including Illinois,
      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 4 of 9 PageID #:1




and has offered to sell, and, on information and belief, has sold and continues to sell Infringing

Products to consumers within the United States, including the State of Illinois.

       10.     On information and belief, Defendants are an interrelated group of infringers

working in active concert to knowingly and willfully make, use, offer for sale, sell, and/or import

into the United States for subsequent sale or use products that infringe directly and/or indirectly

the ’267 Patent in the same transaction, occurrence, or series of transactions or occurrences.

Tactics used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking of

their network. In the event that Defendants provide additional credible information regarding their

identities, Plaintiff will take appropriate steps to amend the Complaint.

       11.     Plaintiff has not licensed or authorized Defendants to use the invention claimed in

the ’267 Patent, and none of the Defendants are authorized retailers of Plaintiff’s Products.

       12.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

On information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A to the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Internet Store registration patterns are

one of many common tactics used by the Defendants to conceal their identities, the full scope and

interworking of their operation, and to avoid being shut down.

       13.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. The Defendant Internet Stores include

notable common features, including the same product images, accepted payment methods, check-

out methods, meta data, illegitimate SEO tactics, lack of contact information, identically or
       Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 5 of 9 PageID #:1




similarly priced items and volume sales discounts, the same incorrect grammar and misspellings,

similar hosting services, and the use of the same text and images, including content copied from

Plaintiff’s original product listings.

        14.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online infringers use a variety of other common tactics to

evade enforcement efforts. For example, infringers like Defendants will often register new online

marketplace accounts under new aliases once they receive notice of a lawsuit. Infringers also

typically ship products in small quantities via international mail to minimize detection by U.S.

Customs and Border Protection.

        15.     Further, infringers such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiff’s enforcement efforts, such as take down notices. On

information and belief, Defendants maintain off-shore bank accounts and regularly move funds

from their PayPal accounts or other financial accounts to off-shore bank accounts outside the

jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from previous similar cases

indicates that offshore infringers regularly move funds from U.S.-based PayPal accounts to China-

based bank accounts outside the jurisdiction of this Court.

        16.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully offered for sale, sold, and/or imported into the United States for subsequent resale or

use products that infringe directly and/or indirectly the ’267 Patent, and continue to do so via the

Defendant Internet Stores. Each Defendant Internet Store offers shipping to the United States,

including Illinois, and, on information and belief, each Defendant has sold Infringing Products into

the United States, including Illinois.
       Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 6 of 9 PageID #:1




       17.     Defendants’ infringement of the ’267 Patent in the offering to sell, selling, or

importing of the Infringing Products was willful.

       18.     Defendants’ infringement of the ’267 Patent in connection with the offering to sell,

selling, or importing of the Infringing Products, including the offering for sale and sale of

Infringing Products into Illinois, is irreparably harming Plaintiff.

                                COUNT I
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D833,267
                            (35 U.S.C. § 271)

       19.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       20.     Defendants offer for sale, sell, and/or import into the United States for subsequent

resale or use Infringing Products that infringe directly and/or indirectly the ornamental design

claimed in the ’267 Patent.

       21.     Defendants have infringed the ’267 Patent through the aforesaid acts and will

continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused Plaintiff

to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude others from

making, using, selling, offering for sale, and importing the patented inventions. Plaintiff is entitled

to injunctive relief pursuant to 35 U.S.C. § 283.

       22.     Unless a preliminary and permanent injunction is issued enjoining Defendants and

all others acting on in active concert therewith from infringing the ’267 Patent, Plaintiff will be

greatly and irreparably harmed.

       23.     Plaintiff is entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits pursuant to 35 U.S.C. § 289. Plaintiff is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.
      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 7 of 9 PageID #:1




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

1)     That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:

       a.       offering for sale, selling, and importing any products not authorized by Plaintiff

               and that include any reproduction, copy or colorable imitation of the design claimed

               in the Patented Design;

       b.      aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon

               the Patented Design; and

       c.      effecting assignments or transfers, forming new entities or associations or utilizing

               any other device for the purpose of circumventing or otherwise avoiding the

               prohibitions set forth in Subparagraphs (a) and (b).

2)     Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and those

with notice of the injunction, including, without limitation, any online marketplace platforms such

as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, Walmart.com, and Dhgate, web hosts,

sponsored search engine or ad-word providers, credit cards, banks, merchant account providers,

third party processors and other payment processing service providers, Internet search engines

such as Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

       a.      disable and cease providing services being used by Defendants, currently or in the

               future, to engage in the sale of goods that infringe the Patented Design;
      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 8 of 9 PageID #:1




       b.      disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of infringing goods using the Patented

               Design; and

       c.      take all steps necessary to prevent links to the Defendant Internet Stores identified

               on Schedule A from displaying in search results, including, but not limited to,

               removing links to the Defendant Internet Stores from any search index;

3)     That Plaintiff be awarded such damages as it shall prove at trial against Defendants that

are adequate to compensate Plaintiff for infringement of the Patented Design, and all of the profits

realized by Defendants, or others acting in concert or participation with Defendants, from

Defendants’ unauthorized use and infringement of the Patented Design;

4)     That Plaintiff be awarded from Defendants, as a result of Defendants’ use and infringement

of the Patented Design, three times Plaintiff’s therefrom and three times Defendants’ profits

therefrom, after an accounting, pursuant to 35 USC § 284;

5)     That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

6)     Award any and all other relief that this Court deems just and proper.

Dated this 11th day of November, 2019.                Respectfully submitted,

                                                      /s/ Hao Ni
                                                      Hao Ni
                                                      Texas Bar No.: 24047205
                                                      Ni, Wang & Massand, PLLC
                                                      8140 Walnut Hill Lane, Suite 500
                                                      Dallas, TX 75231
                                                      972.331.4600
                                                      97.314.0900 (facsimile)
                                                      hni@nilawfirm.com
                                                      Counsel for Plaintiff Xianxue Zhou
      Case: 1:19-cv-07459 Document #: 1 Filed: 11/11/19 Page 9 of 9 PageID #:1




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of November, 2019, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Northern District of 11th day of
November, 2019, Eastern Division, using the electronic case filing system of the court. The
electronic case filing system sent a “Notice of Electronic Filing” to the attorneys of record who
have consented in writing to accept this Notice as service of this document by electronic means.

                                              /s/ Hao Ni
                                              Hao Ni
